Interim Decision *1466

MATTER OF RUBIO–VARGAS

In Deportation Proceedings
A-13852779
Decided by Board May 4,1965
In the absence of substantial equities, adjuStment of status under section 245,
Immigration and Nationality Act, as amended, is denied, as a matter of

discretion, to a native and citizen of Peru, who, in an effort to accelerate his
immigration following marriage in Peru to a lawful permanent resident of
the United States, -entered this country as a nonimmigrant visitor with the
preconceived plan. of Joining his wife here and remaining permanently,
thereby circumventing the normal immigrant visa-issuing process by the
United States consul abroad. [Matter of Dias-Viffamil, Int. Dec. No IWO,
reaffirmed.]
Diazzon:
Orders Act of 1952—Section 241(a) (2) (S U.S.C. 1251(a) (2)1—Visitor for
.
pleasure, remained longer

In. a decision dated January 11, 1965, the special inquiry officer
granted the respondent's, application for aditistment of status under
section 245 of the ImmigretioThAnd Nationality AoL From that
decision the trial attorney for the Immigration and Naturalization
Service "has'appeeled. to this Board. The appeal will be sustained.
The respondent is a 25 year old married male alien, a native and
citizen of Peru who entered the United States at Miami, Florida, on
March 31, 1961, at which time he was admitted as a temporary
visitor for pleasure. He was authorized to remain in - the United
States until June 19, 1964, and he has remained beyond that time
without authority. His deportability is not in issue here. The
special inquiry officer on a consideration of the respondent's application for adjustment of status under section. 245 found • him to be
statutorily eligible for the relief. It is his opinion that the respondent merits such relief as a matter of discretion.
The respondent entered the United States - on March 31, 1964. On
February 28, 1964, the respondent married a permanent resident of
167

Interim Decision #1466
the United States and the Marriage was performed in Peru. Within
fee; days after the marriage his wife returned to the United
States. In the course of the proceedings it was pointed out t6 the
respondent the apparent incongruity of his having a sincere intention to enter the United States temporarily as a visitor after his
' recent marriage tp a legal resident of the United States who was,
at the time of his admission as a visitor, a permanent resident of the
'United States. The respondent then admitted that upon his entry
into the United States he had the intention to remain here permanently with the preconceived plan of applying for adjustment of
status under section 245. The special inquiry officer in his opinion
states that the record establishes that the respondent used the nonimmigrant route to the United States in order to avoid a waiting
period necessarily encountered were he to apply to the American
consulate for an immigrant visa. However, despite this circumstance, the spicial 'inquiry officer has considered the August 21, 1958,
amendment of section 245 of the Immigration and Nationality Act
. which eliminated aliens who had not entered the United States in
good 'faith as nonimmigrants from statutory ineligibility for relief
under section 245. The special Inquiry officer states that this amendment is of significance and properly concludes that under the present
amendment an alien who enters the United States not in good faith
' and not as a bona fide nonimmigrant can be statutorily eligible for
adjustment of his status. 'With this we 'agree.
The decision of the special inquiry officer notes that the respondent
could undoubtedly secure an immigrant visa from an American consulate outside the United. States and that that document would be
issued within a short time. As to this statement we are not aware
,

,

of the length of waitingtime the respondent would encounter were he
to apply for a visa to an American consulate outside the United

-States. Page 3 of the decision of the special inquiry officer states
that the record establishes that" the respondent took this route in
order to avoid. the necessary waiting period. This statement seems
to be at odds with the statement on page 5 that the visa -would be
issued within a short time.
The special inquiry officer continues by noting the expenses in-

volved by the respondent were it - necessary for him to secure his
visa at the American consulate in Peru, and rhetorically asks, "What
motive would there be to require the respondent to pay that sum to
proceed to Peru to there obtain an immigrant visa and then with it
to again travel to the United. States?" Apparently the special inquiry officer believes that his assumption as to the eligibility of the
respondent for an immigrant visa coupled to the avoidance of a

168

Interim Decision #1466
delay encountered in Peru add up to a. conclusion that the respoild ,

agree.
entshouldbgra eif.Inthswcao
We agree that the respondent is statutorily eligible for adjustment of status. Hon ever, as a matter of discretion we adhere to our
position stated in Matter of Diaz Villamil, Int. Dec. No. 1330, in
which we recognized that the Foreign Service of. the United States
has placed in various consulates abroad trained and knowledgeable
personnel for the specific purpose of considering the issuance or
denial of immigrant visas to alien applicants. This personnel is so
situated for the convenience of persons • resident in those countries
who desire permanent residence in the United States. The offices
of American counsuls abroad are geared for such service, have
facilities at their disposal for the investigations and clearances of
visa applicants and these functions are properly established by law
and regulations as a desirable and necessary concomitant to the.
proper issuance of immigrant visas. We realize that. administrative
delays are encountered in many of these offices by visa applicants.
We maintain the proper procedures followed in such posts should
not be circumvented by aliens abroad who desire to accelerate their
immigration to this country. Any short-cutting of these functions
should be avoided.
By our decision here we do not hold that every applicant who
avoids the visa issuing functions of consuls abroad by coming as
a nonimmigrant will be thereafter denied relief under section 245.
Conceivably there are instances where substantial equities may intervene and warrant favorable action as a matter of discretion.
Such intervening equities are not present in this case, for here the
respondent was married in Peru to a legal resident of the United
States prior to his arrival in the United States as a visitor. His
actions subsequent to his marriage constitute a calculated risk un
his part which he chose to take in order to avoid administrative delay
at the consulate in Peru. We think under these circumstances that
despite the favorable factors considered by the special inquiry officer,
the application should be denied as a matter of discretion.
Although the special inquiry officer did not rule on the application
of the respondent for voluntary departure in lieu of deportation,
we have concluded upon a consideration of this file that that privilege
should be granted to the respondent. Accordingly, the following
orders will be entered.
ORDER: It is ordered that the order of the special inquiry officer
granting the respondent's application for adjustment of status under
section 245 of the Immigration and Nationality Act be withdrawn.
It is further ordered that the appeal of the trial attorney and
the Service representative be sustained.
-

169

:Interim Decision #1466
It is further ordered that the respondent be granted . voluntary
departure in. lieu of deportation without expense to the government
and within. such time and under such conditions as the district director shall direct.
further ordered that if the respondent fails to depart when
and as required, the privilege of voluntary departure shall be with
without further. notice . or proceedings and the following
order. shall thereupon be immediately effective: the respondent shall
be deported from the United States to Peru on the charge contained
in the order to show cause. . "

170

